389 U.S. 571 (1968)
LOUISIANA FINANCIAL ASSISTANCE COMMISSION ET AL.
v.
POINDEXTER ET AL.
No. 793.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Victor A. Sachse, J. J. Davidson, Jr., S. W. Provensal, Jr., and C. C. Wood for appellants.
A. P. Tureaud, Jack Greenberg and Charles H. Jones, Jr., for Poindexter et al., and Solicitor General Griswold and Assistant Attorney General Doar for the United States, appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.